DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the second receiving cavity" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  It appears that this claims should depend from claim 14.  Please clarify.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9-10, 12-13, 16-17, 19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Schaefer (PGPub 20050108838).
With regards to claim 1 and 13, Schaefer teaches a brushhead for a power toothbrush comprising: a bristle carrier (13), a plurality of bristles (50) mounted on the bristle carrier, a stem (12) coupled with the bristle carrier, the stem including a first end having a first opening (figure 3), a second end coupled with the bristle carrier, a sidewall (inner circumference of 12) located between the first end and the second end, and a first receiving cavity (figure 3) communicating with the first opening, the first receiving cavity being defined in the stem and substantially surrounded by the sidewall, the first receiving cavity being configured for receiving a vibrating drive shaft (2) of the power toothbrush which is insertable into the first receiving cavity via the first opening, and a resilient spring member (11) received in the sidewall of the stem, wherein when the brushhead is in an assembled status, the vibrating drive shaft is held in place by the resilient spring member inside the sidewall.  The spring member is located in the interior of the sidewalls and therefore is considered to be “in” and “inside” the sidewall.  
With regards to claim 9 and 16, the resilient spring member is a stand-alone element arranged on the stem (spring is part of element 11 which is a removable stand-alone element).
With regards to claim 10 and 17, the stem is three dimensional and a side of the vibrating drive shaft is pushed by the spring and the spring is arranged along a longitudinal direction of the stem and the longitudinal direction is parallel to a direction that the vibrating drive shaft is inserted into the stem (figure 7). 
With regards to claim 12 and 19, the spring comprises a c shaped portion with a base from which two sides extend, and a fastened portion extending in a direction away from each other at an end away from the base of the side, wherein each of the two side flare outward.

    PNG
    media_image1.png
    200
    383
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaefer (‘838) in view of CN 105212516.
Schaefer teaches all the essential elements of the claimed invention however fails to teach that the spring member is made from metal.  CN ‘516 teaches a spring element that could either be made from metal or plastic (claim 4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schaefer’s elastic member so that it is made from metal as taught by CN ‘516 since it has been held within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering choice.  In re Leshin, 125 USPQ 416.  Further, upon modifying the spring to be metal, it would have been obvious to make the entire insert 11 from metal since it is a unitary element.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 7, 13, 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 27 of U.S. Patent No. 11413126. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the present invention are fully encompassed by the patent.
Claims 1 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 2 of U.S. Patent No. 10912377. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the present invention are fully encompassed by the patent.
Claim 1-2, 9, 11, 13-14, 16 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 21 and 28 of copending Application No. 17396146 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the present invention are fully encompassed by the patent.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Allowable Subject Matter
Claims 3-6, 8 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Once a terminal disclaimer is filed, claim 2, 5 and 14 would be objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The following is a statement of reasons for the indication of allowable subject matter:  
2, 5 and 14 include the limitation of a second receiving cavity defined in the side wall configured to receive the resilient spring member.  There is a partition wall or inner surface facing the first receiving cavity.  The spring contacts the partition wall or inner surface to press against the drive shaft.  
The prior art fails to teach these limitations nor would it have been obvious to modify the prior art to achieve the claimed invention since there is no motivation or teaching to do so.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAY LYNN KARLS whose telephone number is (571)272-1268. The examiner can normally be reached M-Th (6am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAY KARLS/               Primary Examiner, Art Unit 3723